Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-14-2007

Tillio v. Radnor Pol
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4511




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Tillio v. Radnor Pol" (2007). 2007 Decisions. Paper 940.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/940


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT




                               PATRICK D. TILLIO, SR.,

                                                      Appellant

                                              v.

                                    RADNOR POLICE


                     On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                              (D.C. Civ. No. 06-cv-02571)
                         District Judge: Hon. Cynthia M. Rufe


                       Submitted Under Third Circuit LAR 34.1(a)
                                    April 27,2007

         BEFORE: RENDELL, HARDIMAN and COWEN, CIRCUIT JUDGES

                                   (Filed June 14,2007)


                                         OPINION


PER CURIAM

       Patrick D. Tillio, Sr. appeals pro se the order of the United States District Court for

the Eastern District of Pennsylvania dismissing his civil rights action for lack of

jurisdiction.
      In 2006, Tillio filed a civil rights complaint claiming that a Radnor Police charge

fiom 1960 for "possible domestic violence" "did not happen." He attached copies of a

"decree" dated June 1,2004, and a "Notice of Appeal" fiom an order issued by the Court

of Common Pleas, Delaware County. The decree is entitled "Objections and Exceptions

of Patrick D. Tillio," and is signed by Honorable William J. Furber, Jr., of the Court of

Common Pleas, Delaware County. The decree contains no order language.

Superimposed on the front page of the decree is a copy of Tillio's criminal record from

the Pennsylvania State Police. The State Police record indicates -thata "Patrick Daniel

Tillio" was arrested on August 8, 1960, by the Radnor Police for "possible domestic

violence." The record contains no information about the disposition of the criminal case.

Tillio claims that "I did not do this." According to Tillio, District Attorney Nicole

McCauley reviewed his case and found "nothing there." Tillio's request for relief is

inartfully written. It appears fiom the complaint that Tillio wants the case "-thrown out"

and his criminal history record expunged.'

       The Radnor Police ("Radnor") filed a motion to dismiss pursuant to Rules 12(b)(l)

and 12(b)(6) of the Federal Rules of Civil Procedure. Radnor claimed that, to the extent

Tillio sought to appeal a state court order, the District Court lacked jurisdiction to


       ' According to Tillio's appellate brief, his complaint sought to "strike" the
judgment in the 1960 case. See Informal Brief at 7 2. He cites cases he has filed and
unsuccessfully appealed in state court that may or may not be related to the matter he
complains of here. He repeatedly states that he "is not the one," that it "did not happen,"
and that it was "not the appellant." Id.at 13. He seeks ten million dollars in damages.
consider it under the Rooker-Feldman d ~ c t r i n e .To
                                                       ~ the extent that Tillio's complaint

could be construed as something other than an appeal of a state court order, Radnor

contended that the District Court lacked subject matter jurisdiction because the complaint

raised no federal question. Finally, Radnor argued that, to the extent the District Court

had jurisdiction, the complaint failed to state a claim upon which relief could be granted

because Tillio has no constitutional right to have his allegedly inaccurate criminal record

expunged.

       The District Court agreed and dismissed the complaint for lack of jurisdiction and,

in the alternative, for failure to make out a federal claim.

       We have jurisdiction pursuant to 28 U.S.C. 5 1291. Our review of the District

Court's dismissal of the complaint for lack of jurisdiction and for failure to state a claim

is plenary.      In re Kaiser Grow Intern. Inc., 399 F.3d 558,56 1 (3d Cir. 2005)

(jurisdiction); Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996) (failure to state a claim).

We will affirm for substantially the same reasons set forth in the District Court's opinion.

        We agree with the District Court that Tillio's Complaint fails to state a claim upon

which relief may be granted. The Complaint contains no factual allegations against the

Radnor Police. But even if it did, we conclude that the Complaint, taken as true, does not

allege the violation of a Constitutional right.

        Accordingly, we will affirm the judgment of the District Court.


     * See District of Columbia Ct. of Apveals v. Feldman, 460 U.S. 462 (1983);
Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).
                                            3.